7 N.Y.3d 886 (2006)
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., Appellant,
v.
XEROX CORPORATION et al., Respondents, et al., Defendant.
Court of Appeals of New York.
Submitted September 18, 2006.
Decided November 20, 2006.
Motion for leave to appeal dismissed upon the ground that the Supreme Court orders sought to be appealed from do not finally determine the action within the meaning of the Constitution and do not constitute final judgments within the meaning of CPLR 5602 (a) (1) (ii).